            Case 4:20-cv-01060-SWW Document 22 Filed 03/16/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

CARLOS RAY FRAZIER                                                                  PLAINTIFF
ADC #650936

vs.                               4:20CV01060-SWW-JJV

ADAMS; et al.                                                                    DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby is, approved and adopted in its entirety as this Court’s findings in all

respects.

       IT IS, THEREFORE, ORDERED that:

       1.       Plaintiff’s Complaint (Doc. No. 2) is DISMISSED without prejudice.

       2.       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting this recommendation and the accompanying Judgment would not

be taken in good faith.

       DATED this 16th day of March, 2021.

                                             /s/Susan Webber Wright
                                             UNITED STATES DISTRICT JUDGE
